Citation Nr: 0719782	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  97-27 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenic reaction. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1973 to February 1975.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
1997 rating decision by the Waco Regional Office (RO) of the 
Department of Veterans Affairs (VA) that continued to rate 
the veteran's schizophrenic reaction as 50 percent disabling.  
In June 2004, June 2995, and November 2006, the Board 
remanded the claim for further development.  In April 2007, 
the veteran testified at a videoconference hearing before the 
undersigned; a transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board recognizes that there have been 
previous remands for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

It appears that pertinent medical records remain outstanding.  
In a May 2007 statement, the veteran indicated that his is 
now receiving treatment at the El Paso VA Health Care System 
and would like for those records to be retrieved.  As these 
records are constructively of record and may have some 
bearing on the veteran's claim, they must be secured.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair. Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent VA examination assessing the service-
connected schizophrenic reaction is from May 2003.  During 
his April 2007 videoconference hearing and in a May 2007 
statement, the veteran indicated that his schizophrenic 
disorder has increased in severity since that examination.  
During his May 2003 VA examination he indicated that he was 
not seeking treatment for his claimed disorder and there was 
no evidence of panic attacks.  During his videoconference 
hearing, the veteran indicated that he has panic attacks that 
cause him to stay home for weeks at a time.  In a May 2007 
statement, he also indicated that he is now seeking treatment 
for the claimed disorder.  Hence, further development of 
medical evidence is necessary.  VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination. 38 C.F.R. § 3.326(a).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for his service-
connected schizophrenic reaction since 
May 2003 (the date of the most recent 
VA examination) to the present.  The 
RO/AMC should obtain copies of all 
treatment or evaluation records (those 
not yet secured) from the identified 
sources, specifically including any 
records of treatment at El Paso VA 
Health Care System.   

2.  The RO/AMC should arrange for a 
social and industrial survey to 
ascertain the effect the veteran's 
schizophrenic reaction has on his daily 
functioning.  The RO/AMC should then 
arrange for the veteran to be afforded 
a VA psychiatric examination to 
ascertain the current severity of his 
schizophrenic reaction.  His claims 
file must be reviewed by the examiner 
in conjunction with the examination.  
All findings must be reported in 
detail.  The examiner must be furnished 
a copy of the current criteria for 
rating schizophrenia, and must comment 
as to the presence or absence of each 
symptom and finding required under the 
criteria for 70 and 100 percent 
ratings, and the frequency and severity 
of each symptom and finding noted.  The 
psychiatrist should comment on the 
effect the schizophrenic reaction has 
on the veteran's ability to participate 
in regular employment.  The examiner 
should explain the rationale for all 
opinions given.  

3.  After completion of the above, the 
RO/AMC should review the record and 
readjudicate the issue of entitlement 
to an increased evaluation for 
schizophrenic reaction.  The RO/AMC 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
The case should then be returned to the 
Board after the veteran is afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

